Citation Nr: 0217742	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  01-07 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Antonio, Texas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on May 5, 1998, July 14, 1998, 
August 11, 1998, September 8, 1998, and October 13, 1998.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1970.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 determination from of 
the Medical Administration Service (MAS) at the Department 
of Veterans Affairs (VA) Medical Center (MC) in San 
Antonio, Texas, which denied reimbursement for the cost of 
unauthorized private medical services rendered on May 5, 
1998, July 14, 1998, August 11, 1998, September 8, 1998, 
and October 13, 1998.  The veteran subsequently perfected 
a timely appeal as to that issue.  During that stage of 
the appeal, MAS issued a Statement of the Case (SOC) in 
July 2001 and a Supplemental Statement of the Case (SSOC) 
in October 2001.

The record reflects that, in a VA Form 9 received in 
August 1998, the veteran repeatedly asserted that he was 
entitled to reimbursement for private medical expenses 
incurred in February 1998, March 1998, and April 1998.  
However, the issue of entitlement to reimbursement or 
payment of medical expenses incurred on those dates was 
not addressed by MAS in the March 1999 determination 
currently on appeal.  Because the San Antonio VAMC has 
forwarded to the Board only those documents pertinent to 
the dates currently on appeal, it is unclear as to whether 
the issue of reimbursement or payment of medical expenses 
incurred in March 1998 and April 1998 has been addressed 
by MAS.  (Although there is some suggestion in the July 
2001 SOC that a claim for reimbursement of medical 
expenses incurred in April 1998 was in fact denied by MAS, 
the Board believes that there is too little information in 
the record to definitively reach such a conclusion.)  
Thus, this matter is referred to the San Antonio VAMC MAS 
for appropriate action.



FINDINGS OF FACT

1.  The veteran incurred private medical expenses on May 
5, 1998, July 14, 1998, August 11, 1998, September 8, 
1998, and October 13, 1998.

2.  VA payment or reimbursement of the costs of the 
private medical care provided on May 5, 1998, July 14, 
1998, August 11, 1998, September 8, 1998, and October 13, 
1998, was not authorized prior to the veteran's undergoing 
that treatment.

3.  The private medical care provided on May 5, 1998, July 
14, 1998, August 11, 1998, September 8, 1998, and October 
13, 1998, was not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and a VA medical facility was feasibly available 
to the veteran at that time.  


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of 
the private medical expenses incurred on May 5, 1998, July 
14, 1998, August 11, 1998, September 8, 1998, and October 
13, 1998, reimbursement for such expenses is not 
warranted.  38 U.S.C.A. § 1703 (West 1991 & Supp. 2002); 
38 C.F.R. § 17.54 (2002).

2.  The criteria for payment or reimbursement of 
unauthorized medical expenses incurred on May 5, 1998, 
July 14, 1998, August 11, 1998, September 8, 1998, and 
October 13, 1998, have not been met; thus, the appellant 
has not submitted a claim upon which relief may be 
granted.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§ 17.120 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In January 1999, the veteran submitted invoices for 
scheduled medical services from San Antonio Community 
Hospital for services rendered on August 11, 1998, and 
October 13, 1998.  In February 1999, he also submitted 
invoices for scheduled medical services from that facility 
for services rendered on May 5, 1998, July 14, 1998, and 
September 8, 1998.

In February 1999, these invoices were reviewed by a VA 
patient services assistant and by the Chief of MAS at the 
San Antonio VAMC.  In a VA progress note, they explained 
that the veteran had been seen at the San Antonio 
Community Hospital in May 1998 and September 1998 for 
follow-up examinations related to prior heart surgery.  
They also found that the veteran had been seen at that 
facility in July 1998 for evaluation of primary 
cardiomyopathies, and in August 1998 and October 1998 for 
complications of his heart surgery.  They determined that 
the veteran had been seen on each of these occasions for 
non-emergent care.

In a March 1999 letter, MAS advised the veteran that his 
claim of entitlement to payment or reimbursement of 
unauthorized medical expenses incurred on May 5, 1998, 
July 14, 1998, August 11, 1998, September 8, 1998, and 
October 13, 1998, was being denied.  He was advised that 
it had been determined that VA facilities were reasonably 
available at these times, and that delay in obtaining care 
from VA would not have been hazardous to life or health.

The veteran submitted a Notice of Disagreement (NOD) in 
April 1999 in which he asserted that he had experienced 
severe anginal attacks in February 1998 and was 
immediately taken to a hospital.  He reported that he went 
from his home in Zapata, Texas, to Mercy Regional Hospital 
in Laredo, Texas, because there was no VA facility in 
Zapata and the Laredo VA outpatient clinic was closed.  He 
further reported that he was subsequently transferred to 
the San Antonio Community Hospital to undergo a heart 
transplant.

In a VA Form 9, Appeal to Board of Veterans' Appeal, 
submitted in August 2001, the veteran reiterated his 
belief as to the emergent nature of the surgery that he 
underwent in March 1998.   He asserted that he had been 
told by a physician at the San Antonio VAMC in 1993 that 
the facility was not prepared to perform a heart 
transplant.

In the October 2001 SSOC, MAS continued to deny the 
veteran's claim for reimbursement.  It was determined that 
the medical care that he had received in May 1998, July 
1998, August 1998, September 1998, and October 1998 had 
all constituted follow-up care related to his heart 
surgery.  It was further determined that this care was not 
emergent in nature, that VA medical facilities were 
readily available, and that VA had not authorized the 
office visits at the San Antonio Community Hospital.  The 
MAS decision noted that, even if a VA physician had 
informed the veteran that he should consult private 
physicians about undergoing a heart transplant, this 
advice would not constitute "prior authorization" for the 
veteran to receive those medical services at a non-VA 
medical facility.

II.  Legal Analysis

A.  Preliminary matters - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded 
claim and enhanced the assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes 
in law have amended the requirements as to VA's 
development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See VCAA, supra.  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of 
the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that 
Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West Supp. 2002).  Therefore, for purposes of the 
present case, the Board will assume that the VCAA is 
applicable to claims or appeals pending before the RO or 
the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or 
other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete.  
Unlike many questions subject to appellate review, the 
issue of whether the appellant is entitled to 
reimbursement or payment of VA medical expenses, by its 
very nature, has an extremely narrow focus.  The San 
Antonio VAMC MAS, in the July 2001 SOC and October 2001 
SSOC, set forth the law and facts in a fashion that 
clearly and adequately explained the basis of its 
decision.  The veteran has submitted the pertinent records 
for the treatment in question.  Neither he nor his 
representative has submitted or made reference to any 
additional records which would tend to substantiate his 
claim.

It appears clear, therefore, that there are no outstanding 
records or other evidence that could support the claim, 
and that he has also been given adequate notice that VA 
has a duty to assist him in obtaining any evidence that 
may be relevant to this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary 
development requirements of the VCAA).  Given the 
circumstances of this matter, the Board cannot find any 
basis under the VCAA to defer appellate review.  

In summary, we find that VA has satisfied its duty to 
assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  38 U.S.C.A. § 5107(a) 
(West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-98 (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that 
no useful purpose would be served in remanding this matter 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds 
sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(2002); VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified 
as amended at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that a veteran need only demonstrate that there 
is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Payment or reimbursement of unauthorized private 
medical expenses
incurred on May 5, 1998, July 14, 1998, August 11, 1998,
September 8, 1998, and October 13, 1998

Initially, the Board must make a factual determination as 
to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private 
facility between May 1998 and October 1998.  See 38 
U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a 
factual, not a medical, determination.  See Similes v. 
Brown, 5 Vet. App. 555 (1994).

The law provides that, in connection with its statutory 
obligation to provide medical services to veterans, VA may 
contract for private hospital care in certain limited 
circumstances, including cases where a medical emergency 
exists.

Pursuant to 38 U.S.C.A. § 1703(a), "When Department [of 
Veterans Affairs] facilities are not capable of furnishing 
. . . the care or services required, the Secretary, as 
authorized in [38 U.S.C.A. § 1710 or 1712], may contract 
with non-Department facilities in order to furnish" 
certain care, including:  "[h]ospital care or medical 
services for the treatment of medical emergencies which 
pose a serious threat to the life or health of a veteran 
receiving medical services in a Department facility . . . 
until such time following the furnishing of care in the 
non-Department facility as the veteran can be safely 
transferred to a Department facility."  38 U.S.C. § 
1703(a)(3) (West 1991); 38 C.F.R. § 17.52 (2002) (formerly 
38 C.F.R. § 17.50b).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54 (2002) (formerly 38 C.F.R. § 17.50d).  See Malone v. 
Gober, 10 Vet. App. 539, 541 (1997); see also General 
Counsel Opinion, VAOPGCCONCL 1-95, at 9 (Mar. 31, 1995) 
("Authorization in advance is essential to any 
determination as to whether the Department is or is not 
going to furnish the contract care.").  In the case of an 
emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour 
of admission.  38 C.F.R. § 17.54 (2002).

In this case, there is no evidence that the veteran 
obtained proper authorization for payment of the private 
medical expenses he incurred on May 5, 1998, July 14, 
1998, August 11, 1998, September 8, 1998, and October 13, 
1998.  The veteran has never asserted that such 
authorization was given, and there is no evidence of 
record suggesting that any such authorization was given.

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court 
noted that emergency medical care received from a non-VA 
hospital requires authorization pursuant to 38 C.F.R. § 
17.54 (formerly codified at 38 C.F.R. § 17.50d (1991)).  
The veteran in that case had argued that his non-VA care 
was authorized because his VA treating physician had 
informed him that arrangements were made for him to be 
treated at non-VA medical facility.  The Court, in 
rejecting that contention, observed that the advice of a 
doctor to go to a non-VA hospital is not the specific type 
of authorization of payment contemplated in the VA 
regulation.  In the instant case, as in Smith, it has not 
been contended that VA specifically agreed to pay the 
medical bills incurred at the private facility.  In fact, 
as in the Smith case, specific formalities which must be 
followed under 38 C.F.R. § 17.54 were not complied with 
here, as a result of which proper authorization from VA 
was not obtained.  

The Board recognizes that the veteran has stated that he 
had advised VA of his hospitalization within 72 hours of 
his hospitalization at San Antonio Community Center in 
March 1998.  However, as explained in the Introduction, 
above, the matter of entitlement to reimbursement or 
payment of medical expenses incurred during his March 1998 
and April 1998 hospitalization is not currently on appeal.  
The veteran has not asserted that he received prior 
authorization for the follow-up treatment that he received 
between May 1998 and October 1998, and there is nothing in 
the record to suggest that the VAMC personnel advised the 
San Antonio Community Hospital that the veteran's medical 
bills for follow-up treatment would be paid for by VA.  

The veteran has asserted that he was told in 1993 by a VA 
physician that the San Antonio VAMC would be unable to 
perform heart surgery.  He appears to be arguing that this 
advice constitutes "prior authorization" to seek private 
treatment.  However, even if statements to that effect had 
been made, and the physician had intended to refer to 
follow-up treatment to the surgery as well as the actual 
surgery, such statements would not constitute 
authorization for private hospitalization within the 
meaning of 38 U.S.C.A. § 1703(a).  In this regard, the 
Board notes the aforementioned VAOPGCCONCL 1-95, at 8-9, 
which, in response to the question "Who has the authority 
to approve or authorize a request for private 
hospitalization at VA expense under 38 U.S.C.A. § 1703(a), 
and what type of action(s) is necessary to constitute 
prior authorization under 38 C.F.R. § 17.54?", stated:

Section 1703 of Title 38, United States 
Code, expressly authorizes the 
Secretary to contract for non-VA 
hospital care, and the Secretary has 
delegated that authority to the Under 
Secretary for Health in 38 C.F.R. § 
2.6(a).  The Under Secretary for Health 
has in turn delegated the authority to 
VA medical center and VA clinic 
Directors. VHA manual M-1, Part I, 
Chapter 21, paragraph 21.08 (January 
12, 1995).

Although VAOPGCCONCL 1-95 is not binding on the Board, see 
38 U.S.C.A. § 7104(c), we find that its reasoning, quoted 
above, is persuasive and clearly applies in the present 
matter.  In this case, there is no evidence that the 
veteran obtained proper authorization for payment of the 
private medical expenses he incurred from between May 1998 
and October 1998 from a VA employee with appropriate 
authority, namely the VAMC director or a VA clinic 
director.  

Moreover, even if, under the provisions of 38 C.F.R. § 
17.54, a qualifying telephone call was made by the 
appropriate authority, any authorization made would be of 
no consequence because the veteran would still not be 
entitled to reimbursement under 38 U.S.C.A. § 1703.  Under 
that section of the statute, VA may contract with non-VA 
facilities to provide medical services for which VA may 
assume financial responsibility in certain circumstances.  
38 U.S.C. § 1703(a)(1)-(8).  However, in this case, there 
was no indication of any "contract" between VA and the 
private facility used by the veteran.

Furthermore, the applicable statutory provision, 
38 U.S.C.A. § 1703(a)(3), specifies that contracts, 
including individual authorization for reimbursement or 
payment of expenses, are authorized for treatment of a 
medical emergency which poses a serious threat to a 
veteran receiving medical services in a VA or other 
approved Government facility.  38 C.F.R. § 17.52(a)(3). 
However, by the express language of this criterion, the 
veteran must be receiving treatment in a VA facility at 
the time of the emergency.  Prior or subsequent VA 
treatment of a disorder does not meet this criterion.  
Zimick v. West, 11 Vet. App. 45, 52 (1998).  In this case, 
the veteran was not receiving medical services in a VA 
facility immediately prior to being admitted to the 
private facility in question.

Accordingly, the Board must conclude that prior 
authorization for the private medical treatment received 
from May 1998 to October 1998 at the San Antonio Community 
Hospital was not obtained pursuant to 38 C.F.R. § 17.54, 
and that payment is not warranted for expenses incurred in 
conjunction with that treatment under 38 U.S.C.A. § 1703.

The Court of Appeals for Veterans Claims has stated that a 
"second avenue for potential relief for a veteran entitled 
to VA care forced to obtain treatment at a non-VA facility 
is 38 U.S.C. § 1728, which provides that the Secretary 
'may, under such regulations as the Secretary shall 
prescribe, reimburse . . . for the reasonable value of 
such care or services . . . for which such veterans have 
made payment.'"  Malone v. Gober, 10 Vet. App. 539, 541 
(1997), quoting 38 U.S.C.A. § 1728(a) (emphasis added by 
the Court).  In any case where reimbursement would be in 
order for the veteran under section 1728(a), "the 
Secretary may, in lieu of reimbursing such veteran, make 
payment of the reasonable value of care or services 
directly . . . to the hospital or other health facility 
furnishing the care or services."  38 U.S.C.A. § 1728(b) 
(West 1991).

Such reimbursement is available only where:  (1) such care 
or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a 
veteran in need thereof (A) for an adjudicated service-
connected disability, (B) for a non-service-connected 
disability associated with and held to be aggravating a 
service- connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature 
from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a 
veteran who (i) is a participant in a vocational 
rehabilitation program (as defined in section 3101(9) of 
this title), and (ii) is medically determined to have been 
in need of care or treatment . . . .; and (3) [VA] or 
other Federal facilities were not feasibly available, and 
an attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  38 U.S.C.A. § 
1728(a); 38 C.F.R. § 17.120 (2002) (formerly 38 C.F.R. 
§ 17.80).

The Court has observed that, given the use by Congress of 
the conjunctive "and" in the statute, emphasized in the 
above paraphrase, "all three statutory requirements would 
have to be met before reimbursement could be authorized."  
Malone, 10 Vet. App. at 542, citing Cotton v. Brown, 7 
Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 
(1993); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The 
proposed provision a]uthorizes reimbursement of certain 
veterans who have service-connected disabilities, under 
limited circumstances, for reasonable value of hospital 
care or medical services . . . from sources other than the 
VA.  Eligible veterans are those receiving treatment for a 
service-connected disability. . . .  Services must be 
rendered in a medical emergency and VA or other Federal 
facilities must not be feasibly available.").

The provisions of 38 C.F.R. § 17.53, also for application, 
state that a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, 
or the nature of the treatment required makes it necessary 
or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53 (2002).  No 
reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available 
Government facilities.  38 C.F.R. § 17.130 (2002).

Having reviewed the evidence, the Board finds that the 
veteran is not eligible for payment or reimbursement under 
38 U.S.C. § 1728 for private medical expenses incurred on 
May 5, 1998, July 14, 1998, August 11, 1998, September 8, 
1998, and October 13, 1998, because he has not satisfied 
all of the three necessary criteria listed therein.  In 
essence, the Board concludes that the VAMC in San Antonio 
was feasibly available, and that the care and services 
rendered from May 1998 to October 1998 did not constitute 
a medical emergency of such nature that delay in order to 
transfer the veteran to the VAMC in San Antonio would have 
been hazardous to life or health.  

As explained in detail above, the veteran's hospital 
records were submitted to the clinical staff of the San 
Antonio VAMC for review, and it was determined that there 
was no emergency which prevented the veteran from coming 
to the VAMC for treatment.  In essence, it was found that 
the medical services in question constituted follow-up 
treatment for the heart surgery that he had recently 
undergone.  Thus, in light of the findings of the VA 
patient services assistant and the Chief of MAS at the San 
Antonio VAMC, the Board concludes that the medical 
services in question were not medical emergencies of such 
nature that delay would have been hazardous to the 
veteran's life or health, and that a VA medical facility 
was feasibly available.

In his NOD and VA Form 9, the veteran repeatedly stressed 
the emergent nature of medical treatment he received in 
February 1998, March 1998, and April 1998.  In particular, 
he noted that he had been taken to Mercy Regional Hospital 
in February 1998 after experiencing anginal attacks, and 
that he was subsequently transferred to the San Antonio 
Community Hospital to undergo a heart transplant.  
However, the Board notes that the issue of reimbursement 
or payment for medical treatment received in February 
1998, March 1998, and April 1998 is not currently on 
appeal.  Because the Board lacks jurisdiction over this 
matter, it would not be appropriate for us to opine as to 
the veteran's eligibility for reimbursement or payment of 
medical expenses incurred during this period.  Instead, 
the Board must limits its review to the issue of the 
veteran's entitlement to reimbursement or payment of 
medical expenses for treatment received on May 5, 1998, 
July 14, 1998, August 11, 1998, September 8, 1998, and 
October 13, 1998.

For the reasons and bases set forth above, the Board 
concludes that a VAMC in San Antonio was feasibly 
available during the period in question, and that the care 
and services rendered from on May 5, 1998, July 14, 1998, 
August 11, 1998, September 8, 1998, and October 13, 1998, 
did not constitute a medical emergency of such nature that 
delay in order to transfer the veteran to the VAMC in San 
Antonio would have been hazardous to his life or health.   
As previously indicated, failure to satisfy any one of the 
three criteria listed in 38 U.S.C.A. § 1728(a) precludes 
VA from paying unauthorized medical expenses incurred at a 
private hospital.  Hayes, supra, 6 Vet. App. at 69.  In 
this case, the appellant has failed to satisfy two of the 
three criteria listed in 38 U.S.C.A. § 1728(a).

While the Board is sympathetic to the veteran, we are 
bound by the law, and our decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because we 
might perceive the result to be equitable.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  We further observe that "no equities, no 
matter how compelling, can create a right to payment out 
of the United States Treasury which has not been provided 
for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).

In summary, the Board finds that the evidence fails to 
satisfy two of the three criteria listed in 38 U.S.C.A. § 
1728(a).  Consequently, as there is no legal basis upon 
which to allow the claim for reimbursement of medical 
expenses, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

C.  Additional Matter

The Board notes that the Veterans Millennium Health Care 
and Benefits Act also provides general authority for the 
reimbursement of non-VA emergency treatment.  38 U.S.C.A. 
§ 1725 (West Supp. 2002); Pub. L. No. 106-117, Title I, 
Subtitle B, § 111, 113 Stat. 1556 (1999).  The term 
"emergency treatment" is defined as medical care or 
services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them 
beforehand would not be reasonable, when such care or 
services are rendered in a medical emergency of such 
nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as 
the veteran can be transferred safely to a VA or other 
Federal facility.  38 U.S.C.A. § 1725(f)(1).

However, it is noted that the Veterans Millenium Health 
Care and Benefits Act was enacted on November 30, 1999, 
and took effect 180 days after the date of enactment, 
i.e., May 29, 2000. Pub. L. No. 106-117, Title I, Subtitle 
B, § 111, 113 Stat. 1556.  The Act made no provision for 
reimbursement of unauthorized expenses incurred prior to 
May 29, 2000.  Moreover, a VA regulation implementing the 
new statute provides that its effective date is May 29, 
2000, and that VA would make retroactive payments or 
reimbursements only for qualifying emergency care 
furnished on or after that date.  See 66 Fed. Reg. 36,467-
36,470 (July 12, 2001) (codified at 38 C.F.R. § 17.1000 
through 17.1008).

Generally, when the pertinent statute or regulation 
changes while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary, or if the law permits the 
Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  In this 
instance, Congress enacted section 1725 with an explicit 
effective date of May 29, 2000, preventing retroactive 
application prior to that date.  Likewise, the Secretary 
has established an effective date for the implementing 
regulations that clearly does not permit retroactive 
application to the facts of this case.  Revised statutory 
or regulatory provisions may not be applied to any time 
period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2002); see also 
VAOPGCPREC 3-2000 (Apr. 10, 2000).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on May 5, 1998, July 14, 1998, 
August 11, 1998, September 8, 1998, and October 13, 1998, 
is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

